Citation Nr: 0511319	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-11 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether an overpayment of pension benefits in the amount 
of $3,354.00 for the year 1998 was properly created.

2.  Entitlement to waiver of recovery of overpayment of 
pension benefits in the amount of $3,354.00 for the year 
1998.

3.  Whether an overpayment of pension benefits in the amount 
of $961.00 for the year 1999 was properly created.

4.  Entitlement to waiver of recovery of overpayment of 
pension benefits in the amount of $961.00 for the year 1999.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has an obligation to assess its jurisdiction with 
respect to all claims presented.  38 C.F.R. § 20.101(c) 
(2004); Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett 
v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).  The veteran has properly appealed to the Board a 
December 2001 decision by the Committee denying the issue of 
entitlement to waiver of recovery of overpayment of pension 
benefits in the amount of $3,354.00 for the year 1998.  
Initially, the Committee had been unable to locate the 
veteran's Substantive Appeal (VA Form 9) to this decision and 
placed a blank VA Form 9 marked "COWC CONTROL" 
chronologically attached prior to the March 2003 Statement of 
the Case (SOC).  The VA Form 9 was later added to the record.

By letter dated July 28, 2002, the RO provided the veteran an 
audit of his account regarding his overpayment of pension 
benefits for the year 1998.  In a VA Form 21-4138 received 
August 2, 2002, the veteran specifically disputed the amount 
of the alleged debt claimed by submitting VA documents which 
he claimed showed he was paid less than shown by the audit.  
He submitted another VA Form 21-4138 in September 2003 
continuing the contest the validity of the debt.  The issue 
of the validity of the debt is a separate issue from 
entitlement to waiver of recovery, and both issues may be 
adjudicated separately or simultaneously.  38 C.F.R. 
§ 1.911(c) (2004); VAOPGCPREC 6-98 (Apr. 24, 1998).  However, 
the lawfulness of the debt must be addressed prior to finally 
deciding entitlement to waiver of recovery.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The veteran's August 2002 
statement clearly constituted a Notice of Disagreement (NOD) 
with the validity of the debt as shown by an audit prepared 
by the RO, but an SOC affording him the opportunity to appeal 
the issue to the Board has not been issued.  See 38 C.F.R. 
§§ 20.201, 20.302(a) (2004).

The Board must defer adjudication of the claim of entitlement 
to waiver of recovery of overpayment of pension benefits in 
the amount of $3,354.00 for the year 1998 until an SOC has 
been provided to the veteran on the issue of whether the 
proper creation of the debt in order to afford him the 
opportunity to perfect his appeal, if he so desires.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); VAOPGCPREC 6-98 
(Apr. 24, 1998).  The Board next notes that the apparent 
basis underlying the overpayment of pension benefits in 1998 
consists of unreported interest income discovered through an 
Income Verification Matching (IVM) program.  The information 
obtained had been placed in an IVM folder which, according to 
a yellow Flash document of file, appears to have been 
destroyed.  A careful review of the record fails to establish 
that the veteran has verified the amount of income interest 
discovered by the IVM.  Any references to the alleged 
interest income contained in various adjudicatory documents 
of record must be treated as protected financial information 
and the Board, accordingly, has created a new IVM folder.  
26 U.S.C. § 6103 (West 2002); VAOPGCADV 13-98 (July 9, 1998).  
On remand, the RO must take all necessary steps to verify the 
interest income for the year 1998.

A July 2000 decision by the Committee denied a claim of 
waiver of recovery of overpayment of pension benefits in the 
amount of $961.00 for the year 1999.  The veteran filed an 
NOD with that determination in August 2000, and the RO issued 
an SOC in March 2001.  Located chronologically just prior to 
the SOC the record contains a blank VA Form 9 stamped "COWC 
CONTROL."  As indicated above, the Committee utilized a 
similar procedure for the 1998 waiver of recovery claim when 
it had been unable to locate the veteran's VA Form 9.  An 
April 6, 2001 letter from the veteran's former representative 
relays that VA notified him that the veteran had appealed the 
overpayment decision.  It would appear from this factual and 
procedural history that the veteran had submitted a timely 
Substantive Appeal with respect to the claim of waiver of 
recovery of overpayment pension benefits in the amount of 
$961.00 for the year 1999.  There is no indication of record 
that this appeal had been "closed" for failing to respond 
to an SOC.  See 38 C.F.R. § 19.32 (2004).  Thus, the Board 
finds that is has jurisdiction over this claim.  See Rowell 
v. Principi, 4 Vet. App. 9, 17 (1993); Gonzalez-Morales v. 
Principi, 16 Vet. App. 536 (2003).

By letter dated April 29, 2000, the RO provided the veteran 
notice of an overpayment of pension benefits for the year 
1998.  In May 2000, the veteran submitted a VA Form 21-4138 
disputing the amount of the overpayment due to his 
calculations of benefits received, and alleging that the 
overpayment resulted from wrong advice provided by a VA 
Benefits Counselor.  Thus, the Board finds that the veteran 
has disputed the validity of the debt on two separate bases.  
See 38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. 
§ 3.500(b)(2) (2004) (the effective date of reduction or 
discontinuance of benefits by reason of an erroneous award 
based solely on administrative error shall be the date of 
last payment).  The RO's May 17, 2000 audit of his account 
did not include a written decision addressing the issue of 
sole administrative error.  Based upon the above, the Board 
must defer adjudication of the claim of waiver of recovery of 
overpayment of pension benefits in the amount of $961.00 for 
the year 1999 until a written decision addressing the 
validity of the debt, to include the issue of sole 
administrative error, has been provided to the veteran.  
VAOPGCPREC 6-98 (Apr. 24, 1998).

Accordingly, the case is REMANDED to the Committee via the 
AMC for the following action:

1.  The Committee must take all necessary steps to 
verify the unreported interest income claimed for 
the year 1998.  

2.  The Committee should furnish the veteran and 
his representative, if any, an SOC on the issue of 
whether an overpayment of pension benefits in the 
amount of $3,354.00 for the year 1998 was properly 
created.  This SOC should include the following:
a) the Reasons and Bases for determining that 
an overpayment of $3,354.00 in pension 
benefits for the year 1998 was properly 
created;
b) a paid and due audit of his veteran's 
account advising him of the benefits paid, 
and how the benefits due were calculated 
including the amount of unreimbursed 
medical expenses accepted as reducing 
countable income, and reconcile the audit 
results with the February 10, 1998 VA 
letter advising the veteran he was 
receiving pension benefits in the amount of 
$19 effective January 1998; and 
c) an advisement to the veteran of the 
requirements necessary to perfect his 
appeal.

3.  The RO should issue a written decision on the 
issue of whether overpayment of pension benefits 
in the amount of $961.00 for the year 1999 was 
properly created.  This written decision should 
address the following:
a) a paid and due audit of his veteran's 
account advising him of the benefits paid, 
and how the benefits due were calculated 
including the amount of unreimbursed 
medical expenses accepted as reducing 
countable income; and 
b) whether the overpayment, or any portion 
thereof, was due to sole administrative 
error on the part of VA, per 38 U.S.C.A. 
§ 5112(b)(10) and 38 C.F.R. § 3.500(b)(2), 
as alleged by the veteran.

4.  Thereafter, the Committee should readjudicate 
the claims for entitlement to waiver of recovery 
of overpayment of pension benefits in the amount 
of $3,354.00 for the year 1998, and entitlement to 
waiver of recovery of overpayment of pension 
benefits in the amount of $961.00 for the year 
1999.  If any benefit sought on appeal remains 
denied, the Committee should provide the veteran 
and his representative, if any, a supplemental 
statement of the case (SSOC) and an appropriate 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


